NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

       IN RE: MARK ALFRED GREENSTEIN,
                      Appellant
               ______________________

                       2019-1521
                 ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. 14/203,768.
                  ______________________

               Decided: September 6, 2019
                ______________________

   MARK ALFRED GREENSTEIN, Bethesda, MD, pro se.

   JOSEPH MATAL, Office of the Solicitor, United States
Patent and Trademark Office, Alexandria, VA, for appellee
Andrei Iancu. Also represented by THOMAS W. KRAUSE,
AMY J. NELSON.
                ______________________

Before PROST, Chief Judge, NEWMAN and MOORE, Circuit
                       Judges.
PER CURIAM.
    Mark A. Greenstein appeals from the Patent Trial and
Appeal Board’s decision affirming the examiner’s rejection
of all pending claims of U.S. Patent Application No.
14/203,768 (the “’768 application”). See Ex Parte Mark
2                                           IN RE: GREENSTEIN




Greenstein, No. 2017-4087, 2018 WL 4360561 (P.T.A.B.
Aug. 28, 2018) (“Decision”). Because we hold the claims are
directed to patent-ineligible subject matter, we affirm.
                        BACKGROUND
    The ’768 application relates to automated systems for
personal financial planning. It describes the automatic ad-
justment of an individual’s savings, and the investment
thereof, to increase the probability of achieving a projected
income in retirement. The claimed systems utilize comput-
ers to receive, store and adjust savings and investment
data. See, e.g., ’768 application at Fig. 4; see also id. at 13
(“A Computer attached to a Storage Device using Software
automatically adjusts different elements such as the
Amount Saved.”). Claim 1 is representative: 1
    1. One or more computers with associated software
    programmed to:
    receive, at a processor and store using one or more
    storage devices employing memory, data corre-
    sponding to invested amounts and using one or
    more computers with associated software including
    algorithms and employing such software and algo-
    rithms to:
        utilize a projected amount of income at a future
        date for at least one person;
        automatically adjust the amount such person
        saves incorporating the projected income
        amount so that achieving such projected in-
        come amount is more likely; and




    1    Mr. Greenstein does not separately argue the pa-
tent- eligibility of claims 2–12. Therefore, we do not sepa-
rately address the dependent claims.
IN RE: GREENSTEIN                                           3



        invest the saved amounts saved in one or more
        investment vehicles.
’768 application at cl. 1.
    The examiner rejected all pending claims of the ’768
application under 35 U.S.C. § 101 as directed to patent-in-
eligible subject matter; claims 1, 2, 4, 7, 9 and 10 under 35
U.S.C. § 102 as anticipated; and claims 3, 5, 6, 8, 11 and 12
under 35 U.S.C. § 103 as obvious. S.A. 192–207. On ap-
peal, the Board affirmed the examiner’s rejections. Deci-
sion, 2018 WL 4360561, at *6–7. Under § 101, the Board
held the claims (1) are directed to the abstract idea of
“[a]djusting the amount a person saves and choosing in-
vestments for the saved amounts, with the goal of saving
enough for retirement,” and (2) provide no inventive con-
cept beyond that abstract idea. Id. at *4–5.
    Mr. Greenstein appeals. We have jurisdiction under 28
U.S.C. § 1295(a)(4)(A). Because we conclude that all pend-
ing claims are directed to patent-ineligible subject matter,
we do not reach the merits of Mr. Greenstein’s arguments
as to the Board’s rulings under §§ 102 and 103.
                         DISCUSSION
    We review the Board’s legal conclusions de novo and its
factual findings for substantial evidence. Samsung Elecs.
Co. v. Elm 3DS Innovations, LLC, 925 F.3d 1373, 1380
(Fed. Cir. 2019). Eligibility under 35 U.S.C. § 101 is a ques-
tion of law, based on underlying facts. SAP Am., Inc. v.
InvestPic, LLC, 898 F.3d 1161, 1166 (Fed. Cir. 2018).
    We follow the Supreme Court’s two-step framework to
“distinguish[] patents that claim laws of nature, natural
phenomena, and abstract ideas from those that claim pa-
tent-eligible applications of those concepts.” Alice Corp.
Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 217 (2014). First,
we determine whether the claims are directed to a “patent-
ineligible concept,” such as an abstract idea. Id. If so, we
“consider the elements of each claim both individually and
4                                          IN RE: GREENSTEIN




‘as an ordered combination’ to determine whether the ad-
ditional elements ‘transform the nature of the claim’ into a
patent-eligible application.” Id. (quoting Mayo Collabora-
tive Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78–79
(2012)).
    At Alice step one, the Board held the claims are di-
rected to the abstract idea of “[a]djusting the amount a per-
son saves and choosing investments for the saved amounts,
with the goal of saving enough for retirement.” Decision,
2018 WL 4360561, at *4. We agree. Representative claim
1 recites receiving investment data, adjusting an individ-
ual’s savings, and investing the adjusted savings to achieve
a projected retirement income. This describes no more
than the automation of the longstanding fundamental eco-
nomic concept of personal financial planning. We have rou-
tinely held that such claims are directed to abstract ideas.
See, e.g., Alice, 573 U.S. at 221 (claiming automated inter-
mediated settlement); OIP Techs., Inc. v. Amazon.com,
Inc., 788 F.3d 1359, 1364 (Fed. Cir. 2015) (claiming auto-
mated offer-based price optimization); Credit Acceptance
Corp. v. Westlake Servs., 859 F.3d 1044, 1054–55 (Fed. Cir.
2017) (claiming an automated loan application process).
We conclude the claims are directed to an abstract idea un-
der Alice step one.
    The claims fare no better under Alice step two. The
elements of the claims, considered individually and as an
ordered combination, fail to recite an inventive concept. In-
stead, the claims merely recite an abstract idea with in-
structions to implement it “using one or more computers
with associated software.” And as the Board correctly
stated, these are “generic, purely conventional elements.”
Decision, 2018 WL 4360561, at *5. In fact, the ’768 appli-
cation states that the claimed computers “can be imple-
mented as general-purpose computers” and describes the
claimed software as “instructions that when executed by a
processing device causes the processor to perform specified
operations.” ’768 application at 9–11.
IN RE: GREENSTEIN                                           5



    Mr. Greenstein argues that the limitation “utiliz[ing] a
projected amount of income at a future date for at least one
person” provides the requisite inventive concept. He con-
tends this limitation was the basis for the successful com-
mercial launch of a new product, demonstrating its
material advantages to persons in the relevant market.
Mr. Greenstein’s contentions are unavailing.
    Even if Mr. Greenstein is correct that the claimed uti-
lization of a projected future income was the basis for a
commercially successful product, this is insufficient to
transform the claims into a patent-eligible application. It
is well-settled that a claimed invention’s “use of the ineli-
gible concept to which it is directed cannot supply the in-
ventive concept that renders the invention ‘significantly
more’ than that ineligible concept.” BSG Tech LLC v.
Buyseasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018); Syn-
opsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151
(Fed. Cir. 2016) (“[A] claim for a new abstract idea is still
an abstract idea.”).
     Thus, we conclude the Board did not err in holding that
the claims of the ’768 application are ineligible under § 101.
Because we conclude that the Board did not err in holding
all of the claims ineligible, we need not review its anticipa-
tion and obviousness rulings.
                        CONCLUSION
    We have considered Mr. Greenstein’s remaining argu-
ments but find them unpersuasive. For the foregoing rea-
sons, we conclude that the claims are ineligible under § 101
and therefore affirm the decision of the Board.
                        AFFIRMED
                           COSTS
    No costs.